Warner, Judge.
This was a warrant sued out by the plaintiff to remove the defendant from her land as an intruder; the defendant filed a counter-affidavit, and on the trial of the case in the Superior Court, the plaintiff proved that Ambrose Barfield purchased the land in 1859, and took a bond for titles thereto, and built a house on it. When Ambrose Barfield went to the war, in 1863, he gave John Barfield’s wife permission to occupy the house as long as she pleased, but she did not occupy it, and it remained unoccupied about a year, when Rushin Barfield’s wife went into possession of it, by permission of Mrs John Barfield. The defendant being without a home, Mis. Rushin Barfield, from sympathy, allowed her to come into the house and occupy it with her until some time in 1865, when Mrs. Rushin Barfield moved out, and left the defendant remaining in it. The defendant introduced no evidence. The jury found a verdict for the plaintiff, and the Court below granted a new trial, to which the plaintiff excepted. The Court below erred in granting a new trial in this case, on the ground that there is no evidence in the record that the defendant claimed under any legal right the possession of the land.
Judgment reversed.